.,,
1;
             Case 9:20-cv-80088-RS Document 13 Entered on FLSD Docket 04/20/2020 Page 1 of 3




                                           UNITED STATES DISTRICT COURT
,.,                                        SOUTHERN DISTRICT OF FLORIDA
I
I
                                              Case No. 20-cv-80088-CIV-SMITH

                DISH NETWORK L.L.C.
                and NAGRASTAR LLC,

                       Plaintiffs,
                                                                     FILED UNDER SEAL
                 V.


                ROBERT REICH, individually and d/b/a                                      FILED BY              ~{_,>       D.C.
                Channel Broadcasting Corporation of Belize
                Ltd., Channel Broadcasting Cable,
                                                                                             ..   .,
                CBC Cable, and CBC,
                                                                                           --,..:a
                                                                                           .-.-.,~-~
                                                                                                        APR 20 2020
                                                                                                        ANGELA E. NOBLE
                                                                                                       CLERK U.S. DISt Ct
                  Defendant.                                                                                      -w:P.s:
                                                                                                       S.D, OF FLA,
                _______________ /

                  PLAINTIFFS' MOTION FOR EXTENSION ON TIME TO EFFECTUATE SERVICE
                    AND MOTION TO CONTINUE HEARING SCHEDULED FOR APRIL 23, 2020
                               AND INCORPORATED MEMORANDUM OF LAW

                       Plaintiffs DISH Network L.L.C and NagraStar LLC, by and through the undersigned

                counsel ofrecord, and pursuant to Rule 7.6, S.D. Fla. L. R., moves this Court for an extension of

                time to effectuate service on the Defendant, Robert Reich, and for a continuance of the hearing
     ,,
     I:
     ,.,I~
                on Plaintiffs' Ex Parte Motion for Temporary Restraining Order, Preservation Order, and Asset
     I




                Freeze [DE 4] scheduled for April 23, 2020, and further states that:

                                                                 Motion

                       1.      Plaintiffs filed under seal their Complaint [DE 1], Ex Parte Motion to Seal [DE

 i·             2], and Ex Parte Motion for Temporary Restraining Order, Preservation Order, and Asset Freeze
 1,,


 i,',
 ti'•           [DE 4], on or about January 21, 2020.
 t'
 I'
 1,
 I,
 I                     2.      The Court entered its Sealed Order on Plaintiffs' Ex Parte Motion for Temporary

                Restraining Order, Preservation Order, and Asset Freeze ("TRO") on April 9, 2020.



 )    ,,

 I   }
     •'1
     ',I
     I,
     I
          Case 9:20-cv-80088-RS Document 13 Entered on FLSD Docket 04/20/2020 Page 2 of 3

I•
I


"
I'
'
I,



                    3.      The undersigned was served with the TRO at the close of business on Friday,

             April 10, 2020.

                    4.      Counsel for Plaintiffs began efforts first thing Monday morning, April 13, 2020,

             to serve the TRO on various third party banks and financial institutions in accordance with the

             TRO.

                    5.      The TRO sets the following timeframes/deadlines:            i) April 17, 2020, as

             Defendant's deadline to respond to the Complaint; ii) April 21, 2020, as Plaintiffs' deadline to

             reply to the response; and iii) a hearing on the matter for April 22, 2020 (said hearing would later

             be re-noticed for April 23, 2020).

                    6.      Plaintiffs confirmed service on the banks and financial institutions on April 15,

I.·
             2020, and immediately began to attempt service on the Defendant.

I:                  7.      As of the date of this Motion, reasonable service attempts have been made on
1:
[I,
·!           Defendant (see Declaration of Chad Hagan filed herewith) but have not been successful.
II'
,I
,,
                    8.      The undersigned requests an additional 7 (seven) days to effectuate service and

             provide Defendant with enough time to file a response, give Plaintiffs a new deadline to reply to

             Defendant's response, and have a subsequent hearing on the matter.

                                                   Memorandum of Law

                    9.          General Rule 7.6 of the Local Rules for the Southern District of Florida
;:·,
I'
    1,:      contemplates that continuances may be granted upon the showing of good cause when supported
    I'
    I,

 1·.         by an affidavit.
 I',,,
    ii"              10.       As evidenced by the Declaration of Chad Hagan, the Plaintiff has made
 II,
    I
             reasonable and good faith efforts to achieve service within the timeframe originally required by
    ,,
    r,,
    ,        the TRO. Notwithstanding the efforts of the Plaintiff, Defendant has yet to be personally served.
I
l'     Case 9:20-cv-80088-RS Document 13 Entered on FLSD Docket 04/20/2020 Page 3 of 3
I::
I·.
 I,
 ,,,




                 11.    Plaintiff's diligence to date and the continued need to obtain personal service on

I:·
 ,,       the Defendant in order to effectuate this Court's TRO on the Defendant and to bring the

          Defendant within the personal jurisdiction of the Court represent good cause for this Court to

          grant an extension of time to Plaintiff for the service of the TRO on the Defendant as well as to

          grant a continuance of the initial hearing contemplated by the TRO.

                 WHEREFORE, Plaintiffs DISH Network L.L.C and NagraStar LLC respectfully request

          an additional seven (7) days up to and including April 24, 2020, in which to effectuate service on

          the Defendant and for the Court to set new deadlines for Plaintiffs' reply and the hearing on the

          TRO.

          Dated: April 17, 2020                        Respectfully submitted,

                                                         s/ James A. Boatman, Jr.
                                                       James A. Boatman, Jr.
                                                       jab@boatman-law.com
                                                       Florida Bar No. 0130184
 '·
 I
                                                       THE BOATMAN LAW FIRM PA
 '
                                                       3021 Airport-Pulling Road North; Suite 202
 ''                                                    Naples, FL 34105
                                                       Telephone: (239) 330-1494

                                                       Attorneys for Plaintiffs DISH Network
                                                       L.L.C., and NagraStar LLC




 '
 I
I.'·
i,

1:·
[:
,,
II'


I"It
1:·
I',
I'•
I~ '
Ill
['




                                                          3
